Opinion by
Willson, J.
§ 34:9. Mandamus; jurisdiction of comity court to issue; case stated. Appellant Whorton was a justice of the peace, and appellant Townsend and appellee Shepard, having some differences, submitted their disputes to arbitration, filing with said justice of the peace their agreement to arbitrate in writing under the statute. Their matters were arbitrated under said agreement and award returned in favor of appellee for the sum of $121.98, and said justice of the peace entered judgment upon said award. Afterwards, however, upon motion of appellant Townsend, said judgment was vacated and set aside. Appellee then brought this suit in the county court, praying for mandamus to compel said justice of the peace to proceed to execute the judgment entered upon the award. The county court, upon a hearing of the cause, granted the mandamus prayed for by appellee. Held: The county court, in granting the mandamus and in entertaining this suit for any purpose, acted without jurisdiction and without authority of law. The subject-matter in controversy is not within the original jurisdiction of the county court. The county court can only issue the writs of injunction and mandamus to enforce its own jurisdiction, or as an auxiliary to some proceedings within its jurisdiction. [1 App. C. C. §§ 912, 1129, 1209.]
Reversed and dismissed.